Case 16-04351-jw       Doc 110     Filed 05/11/20 Entered 05/12/20 09:11:27             Desc Main
                                   Document      Page 1 of 4



                               U.S. BANKRUPTCY COURT
                                    District of South Carolina




CASE NO.: 16-04351-jw




                              CONSENT ORDER ON DEBTOR’S
                                MOTION TO RECONSIDER



The order set forth on the following pages, for a total of 4 pages including this page, is hereby
ORDERED.




 FILED BY THE COURT
     05/11/2020




                                                     US Bankruptcy Judge
                                                     District of South Carolina



   Entered: 05/12/2020
Case 16-04351-jw        Doc 110     Filed 05/11/20 Entered 05/12/20 09:11:27         Desc Main
                                    Document      Page 2 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

                                              )
 IN RE:                                           CASE NO.: 16-04351-jw
                                              )
                                                  Chapter 13
                                              )
 Inez Jacobs Mills
                                              )
                                                  CONSENT ORDER ON DEBTOR’S
                                              )
 Debtor                                           MOTION TO RECONSIDER
                                              )



       YOU WILL PLEASE TAKE NOTICE that Creditor MTGLQ Investors, L.P. and Debtor

Inez Jacobs Mills appeared before the Court on April 21, 2020 and have agreed and consented to

the entry of this Order resolving Debtor’s Motion to Reconsider pursuant to the agreement of the

parties as set forth below:

       NOW THEREFORE, with the agreement and consent of the parties, the Court makes the

following:

                                          FINDINGS OF FACT

       1. Debtor Inez Jacobs Mills filed for relief under Chapter 13 of the United States

             Bankruptcy Code on August 28, 2016, William K. Stephenson, Jr., was appointed

             Trustee.

       2. Creditor MTGLQ Investors, L.P. is the holder of a secured claim against the Debtor

             on real property described as:

                                      5 Pearson Circle, Irmo, SC 29063.

       3. On September 23, 2019 Creditor filed a Motion to Lift the Automatic Stay as to the

             above-referenced property for nonpayment.

       4. Subsequent to the filing of said Motion, Debtor and Creditor entered into a Settlement

             Order filed January 13, 2020.
Case 16-04351-jw       Doc 110       Filed 05/11/20 Entered 05/12/20 09:11:27            Desc Main
                                     Document      Page 3 of 4



       5. On January 24, 2020 Debtor filed a pro se Motion to Reconsider disputing the

            validity of the Settlement Order Referred to above.

       6. On February 25, 2020 a hearing was held on Debtor’s pro se Motion. At said hearing

            Debtor affirmed that she remained represented by Moss and Associates in the present

            action while also disputing the amounts indicated as being owed in the January 24,

            2020 Settlement Order.

       7. As a result, the February 25, 2020 hearing was continued to allow for the Debtor to

            gather and submit proof of payment.

       8. As of April 21, 2020, no such proof has been provided, however Debtor and Creditor

            are currently engaged in Loss Mitigation/ Loan Modification negotiations.

       NOW THEREFORE, by virtue of the law and by reason of the premises aforesaid, and

consent of the parties, it is Ordered, Adjudged and Decreed as follows:

       A.      The automatic stay in the above-captioned case remains in full effect.

       B.      The Settlement Order filed January 13, 2020 remains in full effect until further

            Order of the Court .

       C.      Loss Mitigation/Loan Modification negotiations currently being undertaken

               between Creditor and Debtor are to continue.

       D.      Should said Loss Mitigation/ Loan Modification negotiations fail, Creditor may if

               appropriate pursue a determination that Debtor is in default of the Settlement Order

               referred to herein.

       E.      In the event of a default under the terms of said Order, Creditor may file an affidavit

               of default and request for further hearing, and a hearing will be scheduled to

               determine whether relief from stay is warranted. Should relief be granted, Creditor
Case 16-04351-jw     Doc 110      Filed 05/11/20 Entered 05/12/20 09:11:27      Desc Main
                                  Document      Page 4 of 4



              may then proceed with its state court remedies against its security, including

              sending any required notice to Debtor.

WE CONSENT:



MOSS AND ASSOCIATES

/s/Jason T. Moss________________
Jason T. Moss (I.D. 7240)
Peter Korn (I.D. )
816 Elmwood Ave.
Columbia, SC 29201
Attorney for Debtor


RILEY POPE & LANEY, LLC

/s/Jason M. Hunter
 T. Lowndes Pope (I.D. 6079)
 Jason M. Hunter (I.D. 12999)
 Post Office Box 11412
 Columbia, South Carolina 29211
 (803) 799-9993
 (803) 239-1414
 Attorney for MTGLQ Investors,
 L.P.

 WITHOUT OBJECTION:


 /s/Lydia Eloff______________
 Lydia Eloff (I.D. 2563)
 William K. Stephenson
 Chapter 13 Trustee



Columbia, South Carolina
May 8, 2020
